110 Ga. App. 710 (1964)
140 S.E.2d 149
WRIGHT
v.
SAVANNAH TRANSIT AUTHORITY.
41020.
Court of Appeals of Georgia.
Decided November 25, 1964.
Sullivan, Herndon & Smith, Richard H. Herndon, for plaintiff in error.
Bouhan, Lawrence, Williams & Levy, Frank W. Seiler, Walter C. Hartridge, II, contra.
*711 EBERHARDT, Judge.
Where the trial judge is within the jurisdiction, the only tender of a bill of exceptions that will suffice is one made to him. Code Ann. § 6-902; State Hwy. Dept. v. Swain, 108 Ga. App. 708 (134 SE2d 506). Hence a certification is void if made more than thirty days after the judgment complained of where the only tender within thirty days was to the deputy clerk. Whether or not the trial judge had the power to revoke or vacate a certification, a reversal of the order revoking and vacating could not, under these circumstances, benefit the plaintiff in error. Arnold v. Arnold, 180 Ga. 560 (179 S.E. 715) and citations; Kelton v. John, 220 Ga. 272 (138 SE2d 316). Accordingly the writ of error is
Dismissed. Bell, P. J., and Jordan, J., concur.